CAROL M. HANSEN, Judge,
dissenting:
{1 I must respectfully dissent from the majority's opinion which holds the Workers' Compensation Court (WCC) correctly found Cockrell did not sustain an injury within the meaning of the Workers' Compensation Act (the Act). In my view, as explained below, the WCC erred, as a matter of law, in concluding Cockrell did not sustain an injury because the SVT episode did not cause any "physical damage" to his heart. Physical damage is not a sine qua non of a heart injury under the Act.
12 Cockrell asked the court "to determine if [he] sustained an injury arising out of and in the course of his employment to his heart as a result of an event he was involved in on July the 30th of '08." I agree with the majority that Cockrell did not seek a determination of disability or impairment, but only if he had sustained an employment related injury. Cockrell did, however, also request "continuing medical care in the form of preseription medication."
T3 As the majority notes, the trial court made the following findings, among others, in support of its determination to deny Cock-rell's claim: [1] the rebuttable presumption under 11 0.8. Supp.2002 § 49-110(A)-that heart disease, not detected by physical examination on entry, is presumed to have arisen out of and in the course of a firefighter's duty-applies in WCC, [2] Cockrell testified he suffered supra ventricular tachycardia (SVT) within approximately ten minutes of being told the status of an investigation into allegations of sexual harassment against him, [3] the foregoing internal investigation was an activity which arose out of and in the course of Cockrell's employment, [4] the SVT episode did not cause any "physical damage" to Cockrell's heart and did not constitute an injury under Oklahoma law, and [5] there was competent evidence "to refute the presumption that Cockrell sustained an injury." (Emphasis in original).
[ 4 Generally, Cockrell contends here the WCC erred in determining he did not sustain an "injury" within the meaning of the Workers' Compensation Act (the Act) and in its finding there was sufficient evidence to rebut the presumption under 11 O.S. Supp.2002 § A49-110(A)(hereafter § 49-110(A).
15 The Act, in § 8(12)(a) and (b), defines injury:
a. "Injury" or "personal injury" means only accidental injuries arising out of and in the course of employment.... Only injuries having as their source a risk not purely personal but one that is causally connected with the conditions of employment shall be deemed to arise out of the employment.
b. "Injury" or "personal injury" includes heart-related or vascular injury, illness or death only if resultant from stress in excess of that experienced by a person in the conduct of everyday living. Such stress *1102must arise out of and the course of a Cockrell's employment.
16 In Carlile v. City of Oklahoma City/Public Information Service, 1993 OK CIV APP 77, 856 P.2d 1008, the Court of Civil Appeals held that "physical symptoms, such as pain, nausea and tingling of the limbs, do not constitute an accidental injury." In what it apparently views as a similar holding, the WCC found here the SVT episode suffered by Cockrell did not do any "physical damage" and thus was not an injury under the Act. In doing so, it improperly applied the evidence before it to one part of § 3(12) while ignoring the remainder, even though it was relevant to the issue before it.
T7 If the law is properly applied, under the facts here the question as to whether Cockrell sustained an injury is essentially one of medicine. Dr. M., Employer's medical expert, noted Cockrell experienced a "recurrent episode of supra ventricular tachycardia (SVT)." He explained "[this condition occurs when the natural pacemaker of the heart becomes irritated or overstimulated and paces the heart at an abnormally elevated rate." In the history portion of Dr. M.'s report, he noted Cockrell "related that this was not a new event for him, having experienced the same condition two years earlier." He also noted that after being hospitalized, Cockrell "spontaneously cardioverted to sinus rhythm with a rate in the seventies" and was discharged after he "stayed in normal sinus rhythm."
T8 Dr. M. opined the cause of Cockrell's "cardiac arrhythmia was unrelated to his employ" with Employer and that he had sustained no impairment. Dr. M. set forth the rationale for these opinions, particularly in an addendum report after review of additional records, but such rationale is not necessarily relevant to his further opinion, on which the WCC apparently relied, that:
Independent of causation, I submit that [Cockrell] did not incur injury to his cardiovascular system as a result of his recurrent episode of SVT. During the Cockrell's episode of SVT, his heart beat at an elevated rate but did not sustain tissue damage. Electrocardiograms performed subsequent to his cardioversion substantiated this fact.
T9 Dr. M. found Cockrell's condition was "now permanent, stable and unlikely to change" and was "doubtful that additional therapies will benefit his clinical cireum-stances." - Dr. M. did, however, feel Cockrell "should be maintained on his current dosage of Atenolol to prevent further episodes of SVT."
1 10 Cockrell's medical expert, Dr. H., did opine Cockrell did "sustain an accidental on-the-job injury." The injury was a "cardiac arrhythmia", the same condition diagnosed by Dr. M. Dr. H.'s report also reveals no findings of lasting cardiovascular damage. He states Cockrell had not reached maximum medical improvement and needed further evaluation and treatment, but did not specify what evaluation and treatment he would recommend, nor did he believe that Cockrell sustained any disability. Dr. H. did recommend Cockrell "have ongoing medical maintenance in the form of Atenolol."
T 11 In Johnson v. City of Woodward, 2001 OK 85, 38 P.3d 218, the Supreme Court considered a WCC order which, as here, denied benefits because it concluded no physical damage occurred to Cockrell's heart. As quoted by the Supreme Court, the WCC specifically found:
"[Johnson] failed to establish by a preponderance of the medical evidence that a physical injury to the heart has occurred, as angina pain alone is insufficient to establish a compens[alble injury. Cockrell's claim is therefore denied."
T 12 The Supreme Court pointed out, however, that § 83(12)(b) of the Act, as amended in 1997, defines "injury" as either heart-related or vascular injury or illness. The Johnson Court found the Cockrell's condition was a heart-related illness and thus within the § 3(12)(b) definition. The WCC's definitive finding in the instant case also is based on the fact there was no physical damage to Cockrell's heart. The WCC, however, made no finding regarding whether the underlying condition causing the SVT episode was a heart related iliness, or whether employment related aggravation of such underlying illness constituted an injury. Johnson, at 225. There is evidence which might support such *1103conclusions, and the WCC's other findings support a conclusion the episode in controversy arose out of and in the course of Cock-rell's employment, making any injury com-pensable.
T{13 Further, the record reflects Cockrell had at least one previous SVT episode with atrial fibrillation in 2001. He was at that time treated on an emergency basis and released, but was to continue on medication to help with the SVT. Dr. M., Employer's expert, noted Cockrell's "propensity to experience episodes of SVT." At the time of the latest episode, Cockrell required hospitalization. Both medical experts recommended Cockrell be indefinitely maintained on Ateno-lol to prevent further episodes of SVT. Cock-rell's condition would thus appear to be medically distinguishable from the mere physical symptoms found to not constitute an injury in Carlile, 856 P.2d at 1010.
14 The foregoing evidence could support a finding that Cockrell suffers from a heart related illness which is not of a temporary nature, which could in turn support a finding that he sustained an "injury" under the Act. It is clear from the order under review, the WCC based its determination only on the lack of evidence to show physical injury to the heart as a result of the July 2008 episode. I believe it erred by not considering whether Cockrell suffered from a heart illness under § 3(12)(b).
T15 What the WCC did, and what the Majority sustains, is to take Dr. M.'s medical conclusion that Cockrell did not incur injury to his cardiovascular system because he did not sustain tissue damage, and draw a legal conclusion that he did not sustain an injury under the Act. However, the WCC failed to recognize that under § 8(12)(b) the meaning of injury is not necessarily the same in the different contexts.
16 In Johnson, 38 P.3d at 225, the Supreme Court noted § 49-110(A) has "important consequences" in a case such as this where Cockrell is relying on the presumption his alleged heart-related illness was incurred while performing firefighting duties. Cock-rell was employed by Employer as a firefighter at the time of his initial SVT episode and had remained in that employment. The evidence indicates no heart related illness was detected at his entry physical. Therefore, if Cockrell is determined to have a heart related illness, § 49-110(A) is applicable. The WCC's finding that the presumption was rebutted relates only to an "injury" to Cockrell's heart caused by physical damage, not a heart related illness.
T17 The WCC's denial was based on an erroncous and incomplete consideration of what - constituted - an - "injury" - under § 3(12)(b). - The determination - whether Cockrell sustained an employment related injury must be made by using the proper definition of injury and applying the disputed facts. The WCC is required to make findings of ultimate facts responsive to the issues shaped by the evidence upon which its order is to be rested. 85 O.S.Supp.2001 § 26, Hammons v. Oklahoma Fixture Co., 2003 OK 7, 64 P.3d 1108.
18 This Court is precluded from making determinations on disputed facts, as that is the trial court's function. Payne v. Wilson's Barbecue, 1997 OK CIV APP 8, 936 P.2d 358. That is, however, what the Majority does in distinguishing Johnson by noting the evidence shows Cockrell did not sustain injury or illness. Whether Cockrell has a cardiovascular illness is a fact to be determined by the WCC, as is whether that illness, or aggravation thereof, might be an injury under the Act.
I 19 I would accordingly vacate the WCC's. order and remand it to the WCC to determine if Cockrell sustained an injury within the meaning of the Act, and if so, for such further determinations as are appropriate.